Citation Nr: 0616859	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  94-46 597	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to April 
1963.  This appeal to the Board of Veterans' Appeals (Board) 
arose from a rating decision in April 1994 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1997, March 1999, and July 2003, 
the Board remanded the claims to the RO.  The veteran 
appealed a December 2004 decision of the Board to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court dismissed the veteran's appeal in January 2006.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1960 to April 1963.

2.	In May 2006, the Board was notified by the Court that 
the veteran died in August 2005, while his claims were on 
appeal to the Court.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal to the Court.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Court dismissed the appeal for lack of jurisdiction, and 
the Board likewise has no further jurisdiction.  This appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
                            BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


